Citation Nr: 0503849	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck, back, and shoulder condition, to include as secondary 
to the service-connected residuals of a head injury.

3.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The RO denied entitlement to service connection for bilateral 
hearing loss, for neck, back, and shoulder disorders, and 
denied entitlement to an increased evaluation for residuals 
of a head injury.

In November 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

The issues of entitlement to a rating in excess of 10 percent 
disabling for residuals of a head injury and entitlement to 
service connection for neck, back, and shoulder disorders on 
a de novo basis, are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss when it issued 
an unappealed rating decision in December 1998.  

2.  Evidence submitted since the December 1998 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.  

3.  The competent and probative evidence of record 
establishes that the veteran does not have a hearing loss for 
VA compensation purposes which has been linked to active 
service on any basis.

4.  The RO denied reopening the veteran's claim of 
entitlement to service connection for neck, back, and 
shoulder disorders, when it issued an unappealed rating 
decision in October 2001.  

5.  Evidence submitted since the October 2001 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for neck, back, and 
shoulder disorder, to include as secondary to the service-
connected residuals of a head injury.  



CONCLUSIONS OF LAW

1.  Evidence received since the final December 1998 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the veteran's claim for that benefit 
is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 
20.1103 (2004).

2.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  Evidence received since the final October 2001 
determination wherein the RO denied reopening the veteran's 
claim of entitlement to service connection for neck, back, 
and shoulder disorders is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
in this case because the veteran's claim was filed after 
August 29, 2001 (April 2002), the effective date of the 
amendment. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for sensorineural hearing loss or osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one, which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


New and Material

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for bilateral hearing loss, 
and neck, back, and shoulder disorders has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, i.e. reopening the veteran's claims of entitlement 
service connection for bilateral hearing loss, and neck, 
back, and shoulder disorders.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Bilateral Hearing Loss

Factual Background

The evidence, which was of record at the time of the December 
1998 rating decision wherein the RO denied the claim of 
entitlement to service connection for bilateral hearing loss, 
is reported in pertinent part below.

Available service medical records from the Office of the 
Surgeon General (SGO), Department of the Army, report the 
veteran was admitted to the hospital in April 1944.  His 
first diagnosis was listed as fracture, simple, other (not 
elsewhere classified and unqualified as to type).  The second 
diagnosis was paralysis, nerve, other and unspecified, not 
elsewhere classified.  The causative agent was noted to be 
assault or fighting (unarmed) and on duty.  No other 
information was available.

The veteran's Separation Qualification Record revealed he was 
a light truck driver.  He operated and maintained 2.5-ton 
truck in Europe, which transported personnel, military 
supplies, and equipment.

Private medical records from Drs. BDL (initials) and TAB were 
devoid of any diagnoses of hearing loss.  A November 1988 
Summary Report of Examination for Organic Hearing Loss 
indicated the veteran had normal hearing through 2000 hertz.  
There was a slight loss at 4000 hertz on the right and a 
slight to mild/moderate loss at 3000 through 8000 hertz on 
the left. 

A December 1988 VA examination found no hearing deficit.  The 
examiner noted that there was nothing to indicate that the 
in-service head injury was related to the veteran's 
complaints of hearing loss.  The examiner concluded it was 
more likely that the complaints were related to hypertension 
and atherosclerosis due to the aging process.

VA outpatient treatment records dated in 1993 note complaints 
of hearing loss.  No diagnosis was made.  Progress notes from 
the Family Medical Center do not contain complaints or 
diagnoses of hearing loss.  Additional VA outpatient 
treatment records dated between 1994 and 1998 were silent for 
complaints of hearing loss.

Evidence received since the December 1998 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral hearing loss is reported in pertinent part below.


Private medical records from Greenville Memorial Hospital and 
Pidemont Orthopaedic Clinic, an August 2000 VA neurology 
examination, and additional VA outpatient treatment records 
dated between 1998 and 2002 were devoid of findings of 
hearing loss.

Treatment notes from North Hills Medical Center dated in May 
2000 document complaints of hearing loss in association with 
the in-service head injury.  The ears were clear bilaterally 
and there were no diagnoses of hearing loss made.  A July 
2002 VA neurology examination, while containing no complaints 
regarding hearing loss, did conclude that the veteran had no 
evidence of residuals from the in-service head injury.

Finally, the veteran presented testimony before the 
undersigned Veterans Law Judge in November 2004.  He 
testified that he drove a truck during service that hauled 
supplies to the front line.  He stated that the truck was 
noisy and he was exposed to bombings and firefights.  He did 
admit that he could not hear everything while driving the 
truck, but he believed that being hit on the head caused some 
of his hearing loss.


Analysis

New and Material

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  

As stated in the factual background section above, the RO in 
their December 1998 rating decision discussed the lack of 
evidence of in-service complaints or diagnoses of bilateral 
hearing loss.  The "new" evidence of record, specifically, 
the veteran's November 2004 testimony, reveals that he drove 
a truck during service that hauled supplies to the front 
line.  The veteran testified that the truck was noisy and he 
was exposed to bombings and firefights.  

He further testified that he believed that being hit on the 
head caused some of his hearing loss.  The Board finds that 
the veteran's testimony contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability. Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final December 1998 RO rating decision.  Therefore, 
the veteran's claim of entitlement to service connection for  
bilateral hearing loss is reopened. See 38 C.F.R. § 3.156(a).  

Service Connection
Preliminary Matters: Duties to Notify & to Assist

As the veteran's claim of entitlement to service connection 
for bilateral hearing loss has been reopened, it is necessary 
to determine whether the duties to notify and assist under 
the VCAA have been satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran's bilateral hearing loss 
claim was readjudicated under the VCAA in the July 2002 
rating decision.  This rating decision, in conjunction with 
the April 2003 statement of the case (SOC), and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claim for service connection, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  

Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, in October 2002 and August 2003 
letters, the veteran was informed of the enactment of the 
VCAA.  These letters advised him to identify any evidence in 
support of the claim on appeal that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to service connection.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In response to the October 2003 
supplemental statement of the case (SSOC), the veteran 
indicated that he stated his case completely and he wished 
his case be forwarded to the Board without waiting for the 
expiration of 60 days.  Accordingly, the Board concludes that 
the veteran has been provided statutorily sufficient time and 
opportunity to submit evidence in support of his claim.  
Also, it must be noted that the President signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VCAA letters were mailed after the July 2002 
rating decision. However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II that essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

The AOJ did provide specific VCAA notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  Further, in response to 
the October 2003 SSOC, the veteran indicated he had stated 
his case completely and wished his case be forwarded to the 
Board without waiting for the expiration of 60 days.

Because the October 2002 and August 2003 VCAA notices in this 
case were not provided to the appellant prior to the initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the veteran has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.   
The VCAA notices in essence invited the veteran to 
submit any evidence he had regarding the matter at 
issue.  Also, the Board notes that the medical records 
collectively address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Analysis

The Board reopened the veteran's claim pursuant to the 
holding in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
As previously indicated, CAFC found that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.  The Board found 
that the veteran's November 2004 testimony painted a more 
complete picture of what the veteran believed to be the in-
service origin of hearing loss.  However, his testimony when 
considered in conjunction with the objective medical evidence 
of record is not enough to convince the Board to grant the 
claim.  Hodge at 1363.

In the instant case, there are no current diagnoses of 
hearing loss and "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   A medical 
examination is not necessary in the instant case, as there is 
enough evidence in the claims folder to make a determination 
on the merits. 38 U.S.C.A. § 5103A(d).  

There was no evidence of hearing loss upon VA examination in 
1988.  Further, VA examiners in 1988 felt that complaints of 
hearing loss were more likely attributable to hypertension 
and arteriosclerosis due to the aging process than the in-
service head injury.  Finally, the July 2002 VA neurology 
examination found no evidence of residuals of the in-service 
head injury.

The Board has considered the veteran's statements that he has 
hearing loss as the result of his military service; however, 
he has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For the reasons and bases stated, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim and it must be denied. See 38 C.F.R. § 3.102; 
Gilbert, supra.   The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim. 


Neck, Back, and Shoulder Disorder

Factual Background

The evidence, which was of record at the time of the October 
2001 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for a neck, back, 
and shoulder condition, is reported in pertinent part below.

Available service medical records from the Office of the 
Surgeon General (SGO), Department of the Army, report the 
veteran was admitted to the hospital in April 1944.  His 
first diagnosis was listed as fracture, simple, other (not 
elsewhere classified and unqualified as to type).  The second 
diagnosis was paralysis, nerve, other and unspecified, not 
elsewhere classified.  The causative agent was noted to be 
assault or fighting (unarmed) and on duty.  No other 
information was available.

The veteran's Separation Qualification Record revealed he was 
a light truck driver.  He operated and maintained 2.5-ton 
truck in Europe, which transported personnel, military 
supplies, and equipment.

Upon VA examination in December 1988, the veteran's head and 
neck were evaluated as normal except for alopecia.  He had a 
10-degree loss of forward flexion in his lumbar spine.  There 
was pain with elevation and rotation of his left shoulder.  
There were no deformities or impairments of movement in the 
other joints.  He was diagnosed with degenerative disease of 
the lumbar spine and left shoulder.  

A neurology examination in December 1988 noted low back pain 
consistent with lumbosacral strain of a chronic nature.  
Private medical records from Dr. BDL and Dr. TAB were devoid 
of any complaints or diagnoses referable to the back, neck, 
or shoulders.

VA outpatient treatment records dated between 1993 and 1999 
note complaints of pain in the shoulders.  The veteran was 
diagnosed with degenerative joint disease.  An x-ray of the 
left should dated in 1997 showed minimal degenerative changes 
at the AC joint.  A December 1997 MRI revealed degenerative 
stenosis of the cervical spinal canal and intervertebral 
nerve root canals at C2-3 and C5-6 levels.  In 1998, the 
veteran was diagnosed with degenerative joint disease of the 
cervical spine with spinal stenosis.

Private medical records from the Family Medical Center 
contain multiple complaints of neck, back, and shoulder pain.  
These records reveal the veteran was in motor vehicle 
accidents in approximately 1986 and 1993.  After the accident 
in 1993, the veteran was diagnosed with muscle strain of the 
neck, left shoulder, and back.

A June 1999 report from Greenville Memorial Hospital shows 
the veteran complained of shoulder, neck, and back pain.  He 
was diagnosed with shoulder pain and discharged to home.

In March 1999, the veteran underwent a computerized 
tomographic (CT) scan of the cervical spine for complaints of 
head and neck pain.  The scan found degenerative changes with 
spurring, disc disease with disc space narrowing and vacuum 
phenomenon, moderate facet changes, minimal apical capping, 
pleural thickening, and slight esophageal wall thickening.

Upon VA examination in August 2000, there was no evidence of 
radiculopathy or myelopathy.  Private medical records from 
North Hills Medical Center contain complaints of neck, back, 
and shoulder pain.  




An entry dated in May 2000, notes the aforementioned 
complaints, but found the neck to be supple without any 
lymphadenopathy.  No diagnoses of disabilities of the back, 
neck, or shoulders were made.

VA outpatient treatment records dated in 2001 contain further 
complaints of neck, back, and shoulder pain.  An April 2001 
MRI of the cervical spine showed degenerative changes and 
disc disease at C4-5 and C6-7.

Additional pertinent evidence has been added to the claims 
folder since the October 2001 rating decision denied 
reopening the veteran's claim of entitlement to service 
connection for a neck, back, and shoulder condition.

The veteran was afforded a VA neurology examination in July 
2002.  He reported back pain as a result of his in-service 
head injury.  Cranial nerve, motor system, sensory, and 
reflex examinations revealed no objective neurologic 
abnormalities.  The examiner opined there was no evidence of 
any residual from a head injury suffered more than 50 years 
ago.

Records from Piedemont Orthopaedic Clinic dated in 1988 note 
a sprain of the lumbar region.  An entry from Greenville 
Memorial Hospital dated in 1998 showed complaints of back 
pain.  The veteran was diagnosed with degenerative joint 
disease of the cervical spine. 

The veteran presented testimony before the undersigned 
Veterans Law Judge in November 2004.  He testified that an 
unknown assailant hit him in the head with a shovel while he 
was guarding prisoners.  He stated that he was knocked 
unconscious and hurt his neck, back, and shoulders.  He 
further stated that he took over the counter medications and 
the pain he experienced was the same as in service, but only 
worse.


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for neck, 
back, and shoulder disorders.  

As stated in the factual background section above, the RO in 
their October 2001 rating decision discussed the lack of 
evidence of a nexus between the current complaints regarding 
his neck, back, and shoulders, and the in-service head 
injury. 

The "new" evidence of record, specifically, the veteran's 
November 2004 testimony, reveals that during service, he was 
hit in the head with a shovel by an unknown assailant while 
he was guarding prisoners.  He stated that he was knocked 
unconscious and hurt his neck, back, and shoulders.  The 
Board finds that the veteran's testimony contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability. Hodge, supra. 

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final October 2001 RO rating decision.  Therefore, the 
claim of entitlement to service connection for a neck, back, 
and shoulder condition is reopened. See 38 C.F.R. § 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent 
only.

Entitlement to service connection for bilateral hearing loss 
is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for neck, 
back, and shoulder disorders, to include as secondary to the 
service-connected residuals of a head injury, the appeal is 
granted to this extent only.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA letters in June 2002, October 2002, and 
August 2003.

The arguments of the veteran and his representative are that 
he suffers from neck, back, and shoulder disorders, as result 
of his active duty service, to include as a result of his 
service-connected residuals of a head injury.  Additional 
development is needed before a decision on the merits of the 
veteran's claim can be reached.  

A preliminary review of the record discloses that a VA 
examination is necessary. Under the VCAA, an examination is 
necessary when there is not enough information to render a 
determination on the merits of the claim. 38 U.S.C.A. 
§ 5103A.  
The veteran has not been afforded an orthopedic and 
neurological examinations that addresses the question of 
nexus between any current diagnoses of the veteran's neck, 
back, and shoulders, and his period of service and/or his 
service-connected residuals of a head injury.  Therefore, 
based on the newly submitted evidence, the veteran's claim 
should be remanded for the purpose of ascertaining the 
etiology of any neck, back, and shoulder disabilities 
present.  

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent disabling for residuals of a 
head injury, it appears from the claims folder that there are 
outstanding VA outpatient treatment records.  In various 
statements the veteran reported he received treatment for his 
residuals of a head injury at the VA Medical Center (VAMC) 
located in Greenville, South Carolina.  It does not appear 
that attempts to obtain these records have been made.

The Board finds that in light of these references, the 
corresponding medical records need to be obtained in order to 
properly decide the veteran's claim on appeal.  The Board 
notes that the VA is deemed to have constructive knowledge of 
these records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").

Finally, the veteran was afforded a VA examination in July 
2002.  However, the examiner clearly indicated that no 
medical records were available for review.  As it is 
important that each disability be viewed in relation to its 
history, a remand is necessary to afford the veteran an 
adequate VA examination. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 4.1.  The Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should obtain VA 
outpatient treatment records of the 
veteran from the VAMC located in 
Greenville, South Carolina.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
efforts to obtain these records should be 
clearly documented in the veteran's 
claims file, to include all negative 
responses.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

4.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic specialist and a neurologist 
or other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the etiology of any neck, back, and/or 
shoulder disorder(s), which may be 
present, and the extent of severity of 
residuals of a head injury. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

Is it at least as likely as not that any 
neck, back, and/or shoulder disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?  
The examiner is also asked to determine 
whether any currently diagnosed neck, 
back, and/or shoulder disorders is/are 
proximately due to, the result of, or 
aggravated by the service-connected 
residuals of a head injury.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for neck, back, and 
shoulder disorders, to include as 
secondary to the service-connected 
residuals of a head injury, on a de novo 
basis, and a rating in excess of 10 
percent disabling for residuals of a head 
injury.   

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


